Citation Nr: 0515107	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  01-05 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a joint disability 
involving the hands and feet, to include an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had approximately 9 years of active service from 
June 1978 through April 1992.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The claimant testified before the undersigned at a Travel 
Board hearing in July 2002.  A transcript of that hearing is 
associated with the claims folder.  This claim was previously 
before the Board in August 2003 and was remanded for further 
development.  The requested development has been completed 
and the case has since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran served in the Persian Gulf.

3.  There is competent evidence of multiple joint arthritis 
affecting the hands and feet.

4.  Arthritis was not exhibited in service or within one year 
after service, arthritis has not been linked to service by 
any competent authority. 

5.  The veteran does not have a separate undiagnosed 
disability manifested by symptoms involving muscle and joint 
pain of the hands and feet; his muscle and joint pain is not 
related to his service.


CONCLUSION OF LAW

Joint disability (including an undiagnosed illness) involving 
the hands and feet was not incurred or aggravated in service, 
nor may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in February 2001 and February 2004, the RO 
advised the appellant of the enactment of the VCAA.  The 
appellant was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The October 2002 statement of the case (SOC) and November 
2004 supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  They specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the RO's formal VCAA notice letter to the veteran.  
At bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done, irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication, 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  Although VCAA notice was not given prior to the July 
2000 initial adjudication, the veteran subsequently received 
content-complying notice and proper VA process as described 
above.

The claims folder contains all available service medical 
records and VA medical records.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, "other" organic diseases of the nervous 
system, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service. 38 C.F.R. § 3.303(d).  

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that service connection for a joint 
disability involving the hands and feet, to include an 
undiagnosed illness is warranted.  He has essentially 
proffered two separate theories; first, that he contracted 
the disability during his service in the Gulf War and that 
the disability is an "undiagnosed illness," and second that 
he suffers from residuals of frost bite incurred during 
active duty for the National Guard in November 1987.  The RO 
has attempted to locate the service medical records from the 
veteran's period of service from June 1987 through May 1989 
but has been unsuccessful.     

Service medical records show various complaints of joint pain 
in the toes, feet, and knees.  On each occasion, the veteran 
was treated for these complaints and the records are negative 
for any lasting residuals.  There is no evidence of arthritis 
during service.      

VA medical records show complaints of and treatment for joint 
pain since July 1997.  The veteran received a diagnosis of 
polyarthralgia in April 1998 and X-ray examinations of both 
the knees and right hand in October 1998 and July 1997, 
respectively, were normal.  

The veteran was afforded a VA examination in March 1999.  At 
that time the veteran reported serving in the Persian Gulf 
from August 1990 to March 1992.  He complained of multiple 
joint pains, including the hands, shoulders, low back, 
bilateral knees, and bilateral feet and stated that these 
symptoms began in approximately 1995, three years after 
service.   He also noted the occurrence of swelling in the 
bilateral hands approximately twice a month, each lasting 
several days.  On physical examination, the examiner noted 
normal station and gait.  Musculature appeared normal and no 
fasciculation or atrophy were noted.  There was no rubor, 
calor, dolor, or tumor in any joints examined with the 
exception of a possible mild amount of soft tissue swelling 
at the PIP joints of the bilateral hands.  The shoulders had 
full painless range of motion.  Inspection of the hands 
revealed the aforementioned minimal amount of swelling.  The 
veteran was able to close his hands completely with full 
range of motion of all hand joints with complaints of 
discomfort in all PIPs upon hyperflexion.  Inspection of the 
feet revealed no soft tissue swelling or point tenderness.  
Bone scan findings were described to be consistent with 
degenerative disease.  The examiner ordered extensive 
serologic testing, including rheumatoid factor, AA, ESR, as 
well as other routine laboratories, all of which failed to 
elucidate etiology of the veteran's joint pain.  X-ray 
examination of the knees and right hand were normal.  The 
examiner diagnosed the veteran with multiple joint 
arthralgia, especially the hands, with no clear etiology and 
ordered further diagnostic studies.  

A bone scan was completed in April 1999.  It showed intense 
activity seen in the region of the left ankle.  There were 
minimal changes seen in the right subaltar region as well as 
in the 1st MTP joints bilaterally, however worse on the 
right, probably representing a sesamoiditis.  In the PIP 
joints of the right hand of the 3rd, 4th, and 5th digits 
there were focal regions of uptake.  The base of the right 
thumb also had increased activity.  Both wrists had increased 
activity as well.  There was increased activity seen in the 
left 2nd PIP joint and diffusely there was increased activity 
also seen in the 4th.  The impression was an abnormal bone 
scan, more consistent with a degenerative picture as opposed 
to an inflammatory arthropathy.  

The April 1999 bone scan reveals that the veteran's symptoms 
of multiple joint pain can be attributed to a known clinical 
diagnosis, namely degenerative joint disease, also known as 
arthritis.  Based on the evidence above, the Board finds that 
the symptomatology for which the veteran has complained has 
not resulted in a disability which can be said to be 
"undiagnosed."  Since there is, of record, medical evidence 
attributing the veteran's symptoms to a clinically-diagnosed 
disorder, the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 must also be denied.

Service connection is also not warranted for multiple joint 
pain involving the hands and feet on a direct basis.  There 
is no evidence of arthritis during service or within one year 
after service.  Also, while the veteran was seen with 
complaints of joint pain in the toes, feet, and knees on 
several occasions during service, the record shows that the 
veteran was successfully treated for these complaints and 
that there were no lasting residuals.  The Board further 
notes that in the March 1999 VA examination the veteran 
stated that the joint pain at issue began in 1995, three 
years after service, and the earliest record of joint pain is 
dated in July 1997, more than five years after service.  
There is no evidence of cold injury residuals at present.
  
While the veteran's belief that his joint disability is 
related to service, he, as a layperson, is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.


ORDER

Service connection for a joint disability involving the hands 
and feet, to include an undiagnosed illness is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


